Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                     CASE NO: 19-CV-80825-DMM

   JENNIFER QUASHA, on behalf of her
   son, H.Q., a minor

              Plaintiffs

   vs.

   CITY OF PALM BEACH GARDENS, FLORIDA

         Defendants
   __________________________________________/

                                         MOTION TO COMPEL

              COMES NOW, the Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and

   through undersigned counsel, and pursuant to Fed. R. Civ. P. 37, moves to compel discovery from

   Defendant, CITY OF PALM BEACH GARDENS, FLORIDA (hereinafter “City, states as follows:

         I.       Procedural History

         1. On September 4, 2019, the Plaintiff propounded Interrogatories and Request for

              Production, attached hereto as Exhibits A and B.

         2. On October 3, 2019, the Defendant served their responses to the Request for Production

              and Interrogatories, attached as C and D, which were wholly non-responsive.

         3. On October 4, 2019, the undersigned sent a good faith letter to obtain the omitted

              discovery.

         4. On October 10, 2019, counsel sent correspondence re-asserting the objections and

              emphasizing the voluminous nature of each of the requests.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 2 of 10
                                                               Quasha v. City of Palm Beach Gardens, FL
                                                                                       Motion to compel
                                                                                            Page 2 of 10

      II.      Background

            This matter involves a reasonable accommodation request under Title II of the Americans

   with Disabilities Act and Section 504 of the Rehabilitation Act on behalf of a six year-old boy who

   would like to be a part of a T-Ball league in the City of Palm Beach Gardens, and cannot participate

   because the City of Palm Beach Gardens insists on the ability to sell peanuts at the City’s recreation

   facility at Gardens Park.     In the answer and affirmative defenses and the response to the

   preliminary injunction in this matter, the defenses of the governmental entity are clear:

            (1) The City does not have control over the operation of the Palm Beach Gardens Youth

               Athletic Association PBGYAA programs on its fields (affirmative defense ¶ 51);

            (2) The City does not “own, control or govern” the operation of the concession stands in

               its park facility (affirmative defense ¶ 46);

            (3) It would be an “undue hardship” to the City to not sell peanuts at Gardens Park

               (affirmative defense ¶ 48)

            (4) There is an agreement with the City of North Palm Beach with regards to interleague

               play

            (5) The City afforded H.Q. one or more reasonable accommodations; and

            (6) These programs of the city receive no federal funding. (Aff. Defenses ¶ 54)

            (7) H.Q. does not does not have a disability.

            The Defendant served no documents relating to any of the items requested by the Plaintiff.

   Rule 26(b)(1) of the Federal Rules of Civil Procedure defines the scope of discovery as “any non-

   privileged matter that is relevant to any party’s claim or defense and proportional to the needs of

   the case,” considering the importance of the issues at stake, the parties’ relative access to relevant

   information, the parties’ resources, the importance of the discovery, and whether the burden of the

     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 3 of 10
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                                  Motion to compel
                                                                                       Page 3 of 10

   discovery outweighs the likely benefit. It is well established that the courts must employ a liberal

   standard in keeping with the purpose of the discovery rules. Fed. R. Civ. P. 26(b)(1).

   Request for Production # 2

          2.     From 2017 to the present, all documents which refer to the PBGYAA,
          including, but not limited to emails, memorandum, budget items, resolutions,
          meeting minutes, meeting agendas, contracts, correspondence, electronic meeting
          agenda reminders, advertisements of PBGYAA programs and services.

          Response: Defendant objects to this request as overbroad, unduly burdensome and
          for failing to state, with reasonable particularity, which documents are sought.
          Without waiving this objection, the City will make available for inspection and
          copying all public records, including financial budgets, resolutions, commission
          meeting agendas and minutes, at City Hall.

   Plaintiff’s response to Objection:

          The City has staff members assigned to their PBGYAA league and would have
          knowledge and possession of all documentation relating to the league and the city’s
          communications, agendas, minutes, contracts, and the like. To state that I could
          have general access to the public records without specifically providing me with
          the file cabinet where these items are located is just stonewalling. The staff that
          deals with the league and the city manager have greater knowledge of the terms
          used in their daily discussions, and i will not limit myself to words rather than
          subject areas. Lastly, there is no obligation to follow section 119 with regards to
          formal discovery requests.

   The City’s further response was as follows:

          The City does not have access to the PBGYAA documents, however it does have
          literally thousands of email correspondence that IT can begin compiling if needed.
          It can pull permit history by using PBGYAA Youth Provider or Sport number.
          Once a season is approved, the software program creates an individual permit for
          each date and field being used during that approved time period. However, when
          you are talking about every season for every sport, travel and local, it is literally
          thousands. Given the nature of the issues in this case, having thousands of emails
          downloaded and printed, including every individual permit, seems extremely
          overbroad. Without asking you to reveal any legal strategy, perhaps you can
          explain what you need or limit your request so that it is not literally seeking an
          individual permit for each date and field being used for every sport for all seasons,
          a request that almost seems punitive towards the City to compile giving the issues
          in this case.


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 4 of 10
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                                    Motion to compel
                                                                                         Page 4 of 10

           As for the request for all emails involving PBGYAA, since 2017, there are several
           members of City staff that send numerous emails every day involving PBGYAA
           issues, including field striping, park maintenance, scheduling, opening parks,
           closing parks, garbage pickup, mowing, etc... most of which would not bear on any
           issues in this case. These staff include:
           •       Daniel Prieto, Deputy Leisure Services Administrator
           •       Tim Ford, Operations Manager-Athletics
           •       Lyndsey Marsh, Sports Supervisor (direct contact)
           •       Gabe Cires, Recreation Supervisor- Athletics
           •       Cory Wilder, Director of Public Services, formerly Parks Manager
           •       Parks Maintenance Staff
           o       Ricky Rich
           o       Michael Rowland
           o       John Whitehead
           o       Marcus Dingers
           o       Chauncey Mathis

           To literally pull and print all of their emails involving local youth sports issues since
           2017 would be in the multiple thousands of emails which, again, virtually all or
           perhaps none would be pertinent to the issues in this case. We ask that you limit
           the nature, scope and timeframe of this request since, given the volume of materials
           that would be responsive, it is overbroad and unduly burdensome as phrased. We
           would not require a formal discovery request to be propounded, but just a
           specification of a reasonable limitation of the current request.

   The city tendered another response attached hereto as Exhibit E.

   Argument

           The City’s position is that it does not have control over the PBGYAA sports leagues on its

   property, and does not have control over the concession stand. It reasserts that the PGBYAA is an

   independent entity. If there are literally “multiple thousands of emails” relating to the operation

   of the youth sports league, as well as numerous memorandum, then their defenses are without

   basis. In their first response, the City states:

           the City will make available for inspection and copying all public records, including
           financial budgets, resolutions, commission meeting agendas and minutes, at City
           Hall.

   But in their most recent explanation, attached as Exhibit E, the city states:


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 5 of 10
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                                  Motion to compel
                                                                                       Page 5 of 10

           The City does not have any memoranda, budget items, resolutions, meeting
           minutes, meeting agendas, contracts (including contracts with other leagues and
           governmental entities for sports play), electronic meeting agenda reminders, or
           advertisements pertaining to PBGYAA.

   As demonstrated even by the explanation of the emails being withheld, the City provides an

   integral part of the programs and services of the league play on the City’s fields. As such, as long

   as the City claims that the PBGYAA is “independent” from the City, these documents are both

   relative and probative.

          “The respondent bears the burden of establishing a lack of relevancy or some other basis

   for resisting production.” Glatter v. MSC Cruises S.A., No. 18-62219-CIV, 2019 WL 1300896, at

   *2 (S.D. Fla. Feb. 7, 2019); see also Broadbandone, Inc. v. Host.net, Inc., No. 12-80604-CIV, 2013

   WL 12096358, at *1 (S.D. Fla. May 30, 2013); In other words, the respondent “must show either

   that the requested discovery (1) does not come within the broad scope of relevance as defined

   under Rule 26 or (2) is of such marginal relevance that the potential harm occasioned by discovery

   would far outweigh the ordinary presumption in favor of broad disclosure.” Jeld-Wen, Inc. v.

   Nebula Glass Int’l, Inc., No. 05-60860-CIV, 2007 WL 1526649, at *2 (S.D. Fla. May 22, 2007).

          To the extent that the emails are multiple thousands of emails, such emails will be relevant

   as to the degree and scope of control that the City has over the PBGYAA league, concessions,

   funding, accommodations, and the degree that the PBGYAA is a program and service of the City,

   and such document must be produced. This would also demonstrate whether the City has

   agreements with any facility outside of the city with its league. To the extent that some of the

   city’s documents are subject to inspection, the City cannot direct the undersigned to a room and

   say have at it. The City must compile and produce the documents as kept in the ordinary course

   of business and provide a description of the manner in which the documents are organized by the


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 6 of 10
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                                 Motion to compel
                                                                                      Page 6 of 10

   producing party. Advanced Sys., Inc. v. Advanced Fire & Sec., Inc., 17-CV-61766, 2018 WL

   7048023, at *2 (S.D. Fla. May 23, 2018); Teledyne Instruments, Inc. v. Cairns, No. 6:12-CV-854-

   ORL-28, 2013 WL 5781274, at *9 (M.D. Fla. Oct. 25, 2013). The purpose of this is to allow ready

   access, “a production of documents as kept in the ordinary course of business should permit a

   ‘systemized retrieval of relevant documents.’” Teledyne Instruments, Inc, 2013 WL at *9

   Request for Production # 3:

          3.      From 2017 to the present, all correspondence to and from Lyndsey Marsh
          referring or relating to the Palm Beach Gardens Youth Athletic League, any sports
          events conducted by members, staff, officers, or volunteers of the PBGYAA, or
          any child who was involved in programs of the PBGYAA.

           RESPONSE: Defendant objects to this request as irrelevant and overbroad as
          emails and correspondence to and from Lyndsey Marsh relating to the PBGYAA
          are likely in the thousands, and scant few, if any, would have any relevance to this
          case. This request is thus a "fishing expedition." Without waiving this objection,
          the City will provide these thousands of emails to Plaintiff subject to reimbursement
          as set forth in and allowed by Chapter 119, Florida Statutes. Alternatively, the City
          will search for any emails to and from Lyndsey Marsh with search terms as follows:
          "ADA, disability, allergy, peanut, Quasha" (or any other reasonably related terms
          requested by Plaintiff) and produce.


   There was additional argument in Exhibit “E” relating to Lindsay Marsh. The Defendant invited

   counsel to review the emails of Ms. Marsh at a terminal at City Hall.

          Ms. Marsh is the city employee who is the liaison between PBGYAA and the City. In this

   response, however, the defendant agrees to produce all of the documents subject to the

   administrative procedures of the Florida Records Act, or alternatively produce a more limited

   scope though the Federal Discovery Process. Florida courts have consistently distinguished

   between the acquisition of public documents under chapter 119 with the rights of discovery

   afforded a litigant by judicially-created rules of procedure. Resier v. Wachovia Corp., 2007 WL

   1696033 *2 (M.D.Fla., June 12, 2006); White v. City of Fort Lauderdale, 08-60771-CIV, 2009

     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 7 of 10
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                                  Motion to compel
                                                                                       Page 7 of 10

   WL 1298353, at *5 (S.D. Fla. May 8, 2009); Wait v. Fla. Power & Light Co., 372 So.2d 420, 425

   (Fla.1979); B.B. v. Dep't of Children & Family Servs., 731 So.2d 30, 34 (Fla. 4th

   Dist.Ct.App.1999). There is no basis for requiring the plaintiff to reduce his discovery rights based

   on an inapplicable law.

          Furthermore, to the extent that the documents are emails, all emails and the mailbox can

   be downloaded onto a flash drive, either by the Defendant or the Plaintiff’s designee, instead of

   being viewed at the time and convenience of the Defendant. Since there is no expectation of

   privacy on the email server under Chapter 119, such items can be copied without concern.


   Request for Production # 9 and Interrogatory # 4

          9. All federal grant applications and awards received by the City of Palm Beach
          Gardens from 2015 to present.

          RESPONSE: None.

          4. Please state each federal grant the City of Palm Beach Gardens received as either
          the main grantee or a sub-recipient, and for each grant, please state the name of the
          grant, the grant number, and the agency that provided the grant.

          Answer: Defendant objects to interrogatory number 4 as overbroad in subject
          matter, time frame and scope, and unduly burdensome. The City of Palm Beach
          Gardens has been incorporated for more than fifty (50) years. Without waiving this
          objection, the City has not received any federal recreation related grants during the
          last five fiscal years. The City received a $50,000 state grant in January 2018 from
          the Florida Department of Environmental Protection through the Florida.

   The undersigned’s further request:

          2. All grant funding is public record and the city easily has listings of all grants,
          and audits for all grants pursuant to federal grant requirements. The audits for each
          year should contain a listing of each grant received by the city. As such, please
          provide me the listing of the audits for the past three years, And I could advise
          which grant packages that I would like.

   The Defendant’s reply:


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 8 of 10
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                                    Motion to compel
                                                                                         Page 8 of 10

           As for the issue of grant funding, the issue is that there is no time frame limitation
           and the request, as phrased, would encompass grants from the 1960's. I ask that
           you please provide a reasonable time frame for which you are seeking this
           information, which can be done by email, without propounding a new request.
           Upon agreement that the time frame is reasonable, we will make the information
           available within a week at City Hall as it is kept in the ordinary course of City
           business.

   For the next ten days, counsel has been going back and forth with counsel with the defendant, and

   either there is a miscommunication or deliberate effort to obfuscate, but the bottom line is that the

   Plaintiff agreed to limit interrogatory # 4 to 2015 to the present.

           The Defendant’s budget category entitled “Federal Grants, General Government” is

   numbered account #011.331.1000. For each year from 2015 to the present, federal grant amounts

   and the designation of such amounts are placed in this category. So for each entry into this account

   that is a federal grant or subgrant, there would be name of the grant, the grant number, and the

   agency that provided the grant. Such information would be responsive to Interrogatory # 9. For

   each of the entries listed in interrogatory #9, the grant applications and awards should be in

   possession of the Defendant. Accordingly, from such information, the Plaintiff can account for all

   of the federal funds received, and from the grant applications and awards, determine which grants

   were earmarked and spent for the benefit of parks and recreation program of the Defendant. In

   response to this inquiry, the Defendant is providing the Plaintiff trickles of invoices and checks

   paid from Community Block Development Grants and the Defendant’s yearly financial reports.

   Argument:

           This interrogatory and similar request for production is relevant to determine if this

   program or service of the city receives any federal financial assistance, either directly or indirectly.

   The Rehabilitation Act provides: “No otherwise qualified individual with a disability in the United

   States … shall, solely by reason of her or his disability, be excluded from the participation in, be

     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 9 of 10
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                                 Motion to compel
                                                                                      Page 9 of 10

   denied the benefits of, or be subjected to discrimination under any activities receiving Federal

   financial assistance.” 29 USC § 794(a). With respect to Section 504 of the Rehabilitation Act,

   once the Defendant receives federal funding, it has consented to suit, and thus waived both

   Eleventh Amendment and Sovereign immunity, by receiving federal funds. Garrett v. Univ. of

   Ala. at Birmingham Bd. of Trs., 344 F.3d 1288, 1290-91 (11th Cir. 2003). The Plaintiff must be

   permitted to determine which program or service of the city receives the grant. The Eleventh

   Circuit addressed this in McMullen v. Wakulla Cty. Bd. of Cty. Comm'r, 650 F. App'x 703, 706

   (11th Cir. 2016)

          We therefore find that "all of the operations of . . . a department, agency, special
          purpose district, or other instrumentality of a State or of a local government," 29
          U.S.C. § 794(b)(1)(A), sweeps broader than our previous interpretation under
          Doyle. But the ordinary meaning of these terms cannot be construed to mean the
          County as a whole, as Plaintiff suggests. The relevant unit is "a department, agency,
          special purpose district or other instrumentality" of the County, such as the Fire
          Rescue Department. So, if any operation of that Department—including fire
          services, EMS, or animal control—receives federal funds, the whole Department is
          covered by the Rehabilitation Act. On the other hand, Plaintiff cannot rely on funds
          received by other County departments unconnected to his claim to show that the
          Rehabilitation Act applies.

   Id. The Defendant should obviously be able to list the derivation of the funds it receives as a

   grantee or subgrantee of the federal government, especially where the funding is accounted for in

   one budget entry, and secondly, it should have the backup documentation of where it advised the

   federal government of where is requested to use the money that is requested.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31 Entered on FLSD Docket 10/22/2019 Page 10 of 10
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                                  Motion to compel
                                                                                      Page 10 of 10

          WHEREFORE, Plaintiffs respectfully request that the Defendants respond to such

   discovery which is set for the second week of November, and grant such relief that this court deems

   just and equitable, including fees and costs for such discovery.


                                       Certificate of Conference
          Pursuant to Local Rule 7.1 the undersigned has conferred with all parties or non-parties

   who may be affected by the relief sought in the motion in a good faith effort to resolve the issues

   raised in the motion and the Defendant opposes the relief sought herein.

                                                 By:     /s/ Matthew W. Dietz
                                                         Matthew W. Dietz, Esq.
                                                         Fla. Bar No.: 0084905

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 22, 2019, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

   all parties and counsel of record in the herewith service list, or in some other authorized manner

   for those counsel or parties who are not authorized to receive notices electronically.

                                         DISABILITY INDEPENDENCE GROUP, INC.
                                         2990 Southwest 35th Avenue
                                         Miami, Florida 33133
                                         Tel: (305) 669-2822
                                         Fax: (305) 442-4181
                                         Email: Mdietz@justDIGit.org
                                                aa@justdigit.org

                                         By: s/ Matthew W. Dietz
                                         MATTHEW W. DIETZ, ESQ.
                                         Florida Bar No.: 0084905




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
